PER CURIAM.
Charles A. Woolfork ("Movant") appeals from the judgment of the motion court denying his Rule 24.035 post-conviction relief motion without an evidentiary hearing. On appeal, Movant argues he was denied his right to effective assistance of counsel because plea counsel pressured him to enter a plea of guilty even though he proclaimed his innocence and desire to go to trial. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).